PER CURIAM,
concurring:
We write separately to explain why we think that our circuit should reconsider the standard of review that we apply to summary judgments in FOIA cases.
We generally review de novo a district court’s grant of summary judgment. “Summary judgment is appropriate when, viewing the evidence in the light most favorable to the nonmoving party, there are no genuine questions of material fact and the district court correctly applied the underlying substantive law.” Campbell v. *1110PricewaterhouseCoopers, LLP, 642 F.3d 820, 824-25 (9th Cir.2011). Typically, of course, the district court does not make factual findings at summary judgment. Rand v. Rowland, 154 F.3d 952, 957 n. 4 (9th Cir.1998) (en banc).
In FOIA cases, by contrast, we allow the district court to make factual findings, and we review those findings for clear error; Schiffer v. FBI, 78 F.3d 1405, 1409 (9th Cir.1996). That peculiar standard means that a dispute of material fact does not. necessarily defeat summary judgment. See Yonemoto v. Dep’t of Veterans Affairs, 686 F.3d 681, 688 n. 5 (9th Cir.2012) (“Our cases do not explain why [we review for clear error], and one can question whether it should be. By definition, summary judgment may be granted only when there are no disputed issues of material fact, and thus no factfinding by the district court.”). But we see no good reason to depart from our traditional standard of review in FOIA cases. See generally Rebecca Silver, Comment, Standard of Review in FOIA Appeals and the Misuse of Summary Judgment, 73 U. Chi. L.Rev. 731 (2006) (arguing that de novo review should apply in FOIA appeals).
As a threshold matter, “[s]ummary judgment is the procedural vehicle by which nearly all FOIA cases are resolved.” Office of Information Policy, U.S. Dep’t of Justice, Guide to Freedom of Information Act: Litigation Considerations 104 (2013). In this case, though, the parties presented contradictory declarations as to the likelihood of substantial competitive harm, making summary judgment an inappropriate vehicle for resolving that issue., See In Def. of Animals v. U.S. Dep’t of Agric., 501 F.Supp.2d 1, 8 (D.D.C.2007) (stating that summary judgment in a FOIA case is “improper” when a “dispute is genuine and factual,” even though the contention on which it is based may be “doubtful on the basis of the evidence before the court”); Pub. Citizen Health Research Grp. v. FDA, 953 F.Supp. 400, 403 (D.D.C.1996) (concluding that “contradictory” claims by the parties made summary .judgment “an inappropriate vehicle” for resolution of a FOIA case and scheduling a bench trial).
. Our past" cases reasoned that we owe substantial deference to the district court in FOIA cases because of their unique nature. See, e.g., Assembly of Cal. v, U.S. Dep’t of Commerce, 968 F.2d 916, 919 (9th Cir.1992). “Because there will rarely be any genuine issues, of material fact — the document says whatever it says — the case may usually be decided on summary judgment.” Id. To make its decision, the district court often reviews sensitive documents in camera, a process that we have described as “a trial on a hidden record.” Id. The district court’s characterization of the document in this context “more closely resembles a finding of fact than a conclusion of .law,” Id. Therefore, we grant substantial deference to the district court. Id.; see also Schiffer, 78 F.3d at 1409 (“[W]e endorsed the [clear error] standard because in FOIA cases the district court’s findings of fact effectively determine our legal conclusions.” (internal quotation marks omitted)).
Although the FOIA statute requires that district courts “determine the matter- de novo,” it is silent as to the appropriate standard of review for appellate courts. 5 U.S.C. § 552(a)(4)(B)!1 We originally *1111adopted our deferential standard of review in reliance on a D.C. Circuit Court’s footnote, without explanation. See Church of Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 743 (9th Cir.1980) (citing Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 251 n. 13 (D.C.Cir.1977)). The D.C. Circuit has since abandoned the FOIA-specific standard of review, and it now applies ordinary summary judgment principles in FOIA cases. See Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1433 & n. 3 (D.C.Cir.1992) (noting that the D.C. Circuit “applies in FOIA cases the same standard of appellate review applicable generally to summary judgments” but that, in contrast, the Ninth Circuit applies “a clearly erroneous standard”). Likewise, the Second, Sixth,2 Eighth, and Tenth Circuits also apply de novo review when evaluating FOIA summary judgment decisions. See TPS, Inc. v. U.S. Dep’t of Def., 330 F.3d 1191, 1194 n. 5 (9th Cir.2003) (collecting cases).
We acknowledge that some other circuits appear' to use a deferential standard of review similar to our own. See Silver, 73 U. Chi. L.Rev. at 740-43. But those circuits all appear to have adopted the standard without explanation or analysis, and at least one has questioned whether a deferential standard of review is appropriate. See Stephenson v. IRS, 629 F.2d 1140, 1144 (5th Cir.1980); Chilivis v. SEC, 673 F.2d 1205, 1210 (11th Cir.1982); Antonelli v. DEA 739 F.2d 302, 303 (7th Cir.1984) (per curiam); Lame v. U.S. Dep’t of Justice, 767 F.2d 66, 70 (3d Cir.1985); Willard v. IRS, 776 F.2d 100, 104 (4th Cir.1985). But see Flightsafety Servs. Corp v. Dep’t of Labor, 326 F.3d 607, 611 n. 2 (5th Cir.2003) (per curiam) (noting the circuit split and choosing,not to take-a firm stand bepause the case’s outcome remained “the same whether the district court’s judgment [was], reviewed de novo or for clear error”))
De novo review would be consistent with our usual summary judgment standards. As the Second Circuit has explained, de novo review also is consistent with FOIA’s history and purpose:
In striking a balance between the incomr patible notions of disclosure and privacy when it enacted FOIA in 1966, Congress established — in the absence of one of that law’s clearly delineated exemptions — a general, firm philosophy of full agency disclosure, and provided de novo review by federal courts so that citizens and the press could obtain agency information wrongfully withheld. De novo review was deemed essential to prevent courts reviewing agency action from issuing a meaningless judicial imprimatur on agency discretion. We are not unmindful of the institutional pressures that might make a more deferential standard of review seem appealing. Yet ... the de, novo standard is more faithful to the text, purpose, and history of FOIA....
Halpern v. FBI, 181 F.3d 279, 288 (2d Cir.1999) (citations, internal quotation marks, and paragraph break omitted).
*1112Even if we assume that the sensitive nature of documents withheld under a FOIA exemption calls for deference in some contexts, why we defer to the district court in cases such as this one — where the factual inquiry on which the summary judgment turns is one that does not depend on a review of withheld informa^ tion — remains unclear. Here, the district court found that the release of the egg-production data was likely to cause substantial competitive harm by reviewing declarations and testimony that went well beyond, and depended little on, the redacted information. That review process did not concern what the documents said; rather, it centered on what effect their release would have because of the kind of data involved. The district court ultimately decided that the FDA’s declarations were more persuasive than those submitted by Plaintiff. But the district court was in no better position to make that determination at summary judgment than we are on appeal. See Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 478 n. 2 (2d Cir.1999) (holding that, in a FOIA case where “no witnesses were heard and no credibility findings were made,” “the district court was in no better position to evaluate the record than” the circuit court).
In sum, if ordinary principles applied, summary judgment would not be appropriate because the record contains a disputed issue of material fact, and we would reverse and remand for further proceedings. Under our current FOIA standard, however, we must affirm. We urge our court to take up, en banc, the appropriate standard of review in FOIA cases.

. The relevant portion of the statute reads: "On complaint, the district court ... has jurisdiction to enjoin the agency from withholding agency records and to order the production of any agency records improperly withheld from the complainant. In such a case the court shall determine the matter de novo, and may examine the contents of such agency records in camera____” 5 U.S.C. § 552(a)(4)(B).


. Like the D,C. Circuit, the Sixth Circuit, originally had a deferential standard of review similar to our own but has since done away with it. Compare Ingle v. Dep’t of Justice, 698 F.2d 259, 267 (6th Cir.1983) (“Initially, the reviewing court must establish that the district court had an adequate factual basis for its decision. Secondly, the court on appeal must ascertain upon the factual foundation developed below if the conclusion of the trial court is clearly erroneous.”), with Jones v. FBI, 41 F.3d 238, 242 (6th Cir.1994) (reviewing de novo the district court’s grant of summary judgment in a FOIA case), and ACLU of Mich. v. FBI, 734 F.3d 460, 465 (6th Cir.2013) (holding, in a FOIA case, that “[t]he propriety of the district court’s grant of summary judgment is likewise reviewed de novo on appeal”).